COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



SUMMIT PLASTIC MOLDING II, INC.,


                            Appellant,

v.

LILIA FLORES AND MARIA VALDEZ,

                            Appellees.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-10-00040-CV

Appeal from the

County Court at Law No. 6

of El Paso County, Texas

(TC# 2008-3159)

MEMORANDUM OPINION

 We review this appeal on our own motion for determination of whether it should be
dismissed  for want of prosecution.  Finding Appellant failed to file a brief or a motion for extension
of time, we dismiss the appeal.
	Appellant filed notice of appeal on January 13, 2010, and the clerk's record was filed on
January 22, 2010.  Appellant's brief was therefore due to be filed on February 21, 2010.  See Tex.
R. App. P. 38.6(a)(1).  On February 3, 2010, Appellant notified the Court that the parties settled and
a motion to dismiss would be filed.  However, Appellant has not filed a dismissal motion, a brief,
or a motion for extension of time.  On March 10, 2010, the Clerk of the Court sent a letter notifying
Appellant that neither a brief nor a motion for extension of time in which to file the brief had been
filed and that the Court would dismiss the appeal for want of prosecution unless, within ten days of
the notice, Appellant responded showing grounds to continue the appeal.  No response has been
received.
	We possess the authority to dismiss an appeal for want of prosecution when an appellant has
failed to file his brief in the time prescribed and has shown no grounds for continuing the appeal.  
Tex. R. App. P. 38.8(a)(1); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63 (Tex. App.-San
Antonio 1998, no pet.).  Having given notice of our intent to do so, requesting a response, and failing
to receive any answer, we dismiss the appeal for want of prosecution pursuant to Tex. R. App. P.
38.8(a)(1) and 42.3(c).
						GUADALUPE RIVERA, Justice

April 14, 2010

Before Chew, C.J., McClure, and Rivera, JJ.